IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1772
                            Filed February 22, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JORDAN CAMPBELL,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Adair County, Randy V. Hefner,

Judge.



      A criminal defendant appeals the denial of his motion to suppress

evidence and subsequent convictions for possession of a controlled substance

with intent to deliver and failure to affix a drug tax stamp.   CONVICTIONS

VACATED AND REMANDED.



      Dean A. Stowers of Stowers & Sarcone PLC, West Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee.



      Heard by Danilson, C.J., and Doyle and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Defendant Jordan Campbell appeals the district court’s denial of his

motion to suppress evidence and subsequent convictions for possession of

marijuana with the intent to deliver and failure to affix a drug tax stamp.

Campbell contends the contraband found in his vehicle was discovered only as

the result of an unconstitutional traffic stop and detention.

                                          I.

       An Iowa State Patrol trooper was traveling on Interstate 80 when he

observed two vehicles—a white truck and black minivan—with non-Iowa license

plates traveling the opposite direction. The trooper believed the vehicles were

exceeding the speed limit. Using a speed gun, he determined the vehicles were

speeding. As the trooper and the vehicles passed each other on opposite sides

of the interstate, the trooper observed the driver of the truck lean forward, grasp

the steering wheel, readjust himself in his seat, and concernedly watch the

trooper. The trooper turned around in a crossover area with the intent to catch

up with the two vehicles. The trooper contacted a second trooper in the area and

asked the second trooper to watch for the vehicles. The second trooper advised

the vehicles had just passed.

       When the first trooper caught up with the vehicles, the minivan was

approximately half a mile behind the truck and had decreased its speed to below

the speed limit, which the trooper found suspicious. The minivan had license

plates from Washington state.       The trooper pulled alongside the minivan to

conduct a seatbelt check. He observed the minivan’s driver was stiff-armed with

his hands on the steering wheel at the ten and two positions. The driver initially
                                        3


avoided looking at the trooper. When the driver eventually looked at the trooper,

the driver signaled whether the trooper wanted him to pull over. The trooper

suspected the minivan and truck were traveling together and the minivan was a

“decoy vehicle” to be pulled over so the truck could proceed on without

interference.

       The trooper proceeded past the minivan and caught up with the truck,

which was now traveling below the speed limit. The truck had Oregon license

plates. The trooper pulled alongside the truck to conduct a seatbelt check. He

saw the driver, now known to be Campbell, “jamming out to music playing the

drums on his steering wheel.” The trooper believed the driver was nervous but

feigning calm.

       Based on his training and experience, the trooper believed he had

probable cause to stop the vehicle for speeding and reasonable suspicion of

some criminal activity, and he initiated a traffic stop. At approximately the same

time, the second trooper initiated a stop of the minivan. At the time the trooper

stopped Campbell, the trooper had already determined he was only going to

issue Campbell a written warning for speeding.

       As the trooper approached the truck, the trooper observed several totes

and a fan in the enclosed truck bed. Empty energy-drink cans and bottles and

trash littered the vehicle floor—the trooper believed this to be evidence of “hard

traveling” to avoid unnecessary stops. Campbell had only one key on his key

ring, from which the trooper inferred a third party owned the vehicle. The trooper

asked Campbell for his license, registration, and proof of insurance. Campbell
                                        4


did not have his registration papers because he had only recently purchased the

vehicle. Campbell voluntarily told the trooper he was traveling to Ohio.

      The trooper had Campbell accompany him to the trooper’s vehicle. Upon

entering the vehicle, the trooper asked Campbell a variety of questions, which

Campbell answered. The first set of questions related to Campbell’s destination

and purpose and travel schedule. The trooper also asked questions to complete

the written warning: height, weight, eye color, hair color. After asking questions

related to the written warning, the trooper asked Campbell questions regarding

his hometown, his background, and his plans in Ohio. The trooper then asked

questions regarding ownership of the truck and the items in the truck.        The

trooper next asked Campbell whether the information on Campbell’s license was

current; whether Campbell had any revocations, suspensions, or warrants; and

whether Campbell had ever been arrested. With Campbell still in the vehicle, the

trooper called dispatch to check the status of Campbell’s license and run a check

for outstanding warrants. While waiting for a response, the trooper continued

with further inquiries regarding Campbell’s travel plans.     The trooper asked

Campbell if he was nervous, and Campbell denied the same. The trooper put to

Campbell more questions regarding ownership of the truck and whether

Campbell had roommates in Oregon. The trooper then radioed dispatch and

asked if the checks had come back with anything. The dispatcher responded

they had “replied to [the trooper] a couple times, apparently [the trooper] didn’t

hear [them].”    The dispatcher informed the trooper everything was fine.

Undeterred, the trooper commenced additional questioning regarding Campbell’s

purchase of the truck.
                                            5


       While the trooper was questioning Campbell in the trooper’s vehicle, the

trooper was exchanging emails with the second trooper that had stopped the

minivan.       They exchanged eight emails.       The emails discussed Campbell’s

demeanor and physical condition, Campbell’s travel plans, Campbell’s claim he

was traveling alone, information regarding the occupants of the minivan, and the

first trooper’s belief criminal activity was afoot.

       Almost seventeen minutes after the trooper brought Campbell back to the

trooper’s vehicle, the trooper told Campbell he was going to give Campbell a

warning and asked Campbell to sign it. After Campbell signed the warning, the

trooper received a phone call from the second trooper. The second trooper

relayed additional information learned from the occupants of the minivan. The

information showed, according to the trooper, the vehicles were traveling

together and Campbell was lying. The trooper proceeded to question Campbell

for three more minutes before he told Campbell he was not free to leave. The

trooper told Campbell he was going to use a drug dog on Campbell’s vehicle and

asked Campbell if he had any contraband in his vehicle to which the dog would

alert. Campbell answered in the negative, but the drug dog answered in the

affirmative.     The trooper searched the vehicle without a warrant and found

marijuana.      Campbell was arrested on the scene.       He was convicted of the

above-stated offenses following a trial on the minutes.

                                            II.

       We review constitutional claims de novo.        See State v. Walshire, 634

N.W.2d 625, 626 (Iowa 2001). We examine the entire record, including evidence

presented at the suppression hearing. See State v. Jones, 666 N.W.2d 142, 145
                                          6


(Iowa 2003).    Although our review is de novo, for policy reasons we afford

deference to the decision of the district court. See State v. Naujoks, 637 N.W.2d

101, 106 (Iowa 2001); In re P.C., No. 16-0893, 2016 WL 4379580, at *2 (Iowa Ct.

App. Aug. 17, 2016) (stating appellate courts should exercise “de novo review

with deference” in “recognition of the appellate court’s limited function of

maintaining the uniformity of legal doctrine; recognition of the district court’s more

intimate knowledge of and familiarity with the parties, the lawyers, and the facts

of a case; and recognition there are often undercurrents in a case—not of record

and available for appellate review—the district court does and should take into

account when making a decision”).

                                         III.

       Campbell raises several claims of error in three broad categories. First,

Campbell challenges the initiation of the traffic stop. Campbell contends the stop

was not supported by probable cause because he was not speeding.                  He

contends the traffic stop was pretextual and pretextual stops are prohibited by

article I, section 8 of the Iowa Constitution.      He also contends the trooper

targeted out-of-state motorists in violation of his rights to equal protection

guaranteed by the federal and state constitutions. Second, Campbell argues the

duration and scope of the roadside detention violated his right to be free from

unreasonable search and seizure under the federal constitution. Specifically, he

argues the trooper impermissibly ordered Campbell into the trooper’s vehicle. He

argues the trooper impermissibly expanded the duration of the stop by engaging

in questioning unrelated to the purpose of the traffic stop. He also argues the

trooper impermissibly expanded the scope of the stop by asking questions
                                           7


unrelated to the purpose of the stop.           Third, Campbell argues the trooper

conducted an illegal trespassory search of Campbell’s vehicle when the trooper

directed the drug dog to place its paws on Campbell’s vehicle.

       We address only the duration of the traffic stop and its investigative scope.

“Because our decision on this issue is dispositive, we need not address the other

issues.” State v. Cox, 500 N.W.2d 23, 24 (Iowa 1993).

                                           A.

       We begin our analysis with first principles. The Fourth Amendment to the

United States Constitution provides “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated.” U.S. Const. amend. IV. The “textual touchstone

of the Fourth Amendment is reasonableness.” State v. Lewis, 675 N.W.2d 516,

529 (Iowa 2004) (Cady, J., dissenting) (citation omitted). The Fourth Amendment

is applicable to state actors by incorporation via the Fourteenth Amendment.

See Mapp v. Ohio, 367 U.S. 643, 660 (1961).               The Fourth Amendment is

implicated when an officer seizes a person. See State v. Reinders, 690 N.W.2d

78, 82 (Iowa 2004). A traffic stop constitutes a seizure within the meaning of the

Fourth Amendment. See State v. Tyler, 830 N.W.2d 288, 292 (Iowa 2013). As

such, a traffic stop must be reasonable under the circumstances. See Whren v.

United States, 517 U.S. 806, 809–10 (1996); State v. Kreps, 650 N.W.2d 636,

641 (Iowa 2002).

       We must distinguish between two categories of traffic stops. The first

category is a traffic stop initiated to investigate and enforce violations of the traffic

laws. A stop of this nature is reasonable when the law enforcement officer has
                                         8

probable cause to believe the motorist violated the traffic or safety code. See

Whren, 517 U.S. at 810.          “Probable cause exists if the totality of the

circumstances as viewed by a reasonable and prudent person would lead that

person to believe that a crime has been or is being committed and that the

arrestee committed or is committing it.” State v. Bumpus, 459 N.W.2d 619, 624

(Iowa 1990). When an officer “observes a violation of our traffic laws, however

minor, the officer has probable cause to stop a motorist.” State v. Tague, 676

N.W.2d 197, 201 (Iowa 2004).         The second category of traffic stop is an

investigative stop based on the law enforcement officer’s reasonable suspicion

the motorist is engaged in criminal activity.    “Reasonable suspicion to stop a

vehicle for investigative purposes exists when articulable facts and all the

circumstances confronting the officer at the time give rise to a reasonable belief

that criminal activity may be afoot.” State v. McIver, 858 N.W.2d 699, 702 (Iowa

2015). The categories are not mutually exclusive. See id. Regardless, following

a lawfully initiated traffic stop, the reasonability, and thus constitutionality, of

continued detention is determined by two independent but interrelated

variables—duration and investigative scope. See Berkermer v. McCarty, 468

U.S. 420, 439 (1984) (stating a traffic stop is analogous to a Terry stop); Terry v.

Ohio, 392 U.S. 1, 19 (1968) (holding the “scope of the search must be ‘strictly

tied to and justified by’ the circumstances which rendered its initiation

permissible” (citation omitted)); Knowles v. Iowa, 525 U.S. 113, 117 (1998) (“A

routine traffic stop, on the other hand, is a relatively brief encounter and ‘is more

analogous to a so-called “Terry stop” . . . than to a formal arrest.’” (alteration in

original)).
                                         9


                                        B.

       Campbell first challenges the constitutionality of the duration of the stop.

Campbell argues the trooper unreasonably, and thus unconstitutionally, extended

the duration of the stop beyond the time necessary to complete the mission of

the stop. Two recent cases are dispositive of the issue.

       In Rodriguez v. United States, 135 S. Ct. 1609, 1614–15 (2015), the

Supreme Court stated the permissible investigative scope of a traffic stop

initiated to enforce the traffic laws included law enforcement inquiries related to

“the traffic violation that warranted the stop” as well as de minimis regulatory

inquiries relating to the enforcement of the traffic laws. See Rodriguez, 135 S.

Ct. at 1614–15 (stating the officer may ask for driver’s license, registration, and

proof of insurance and determine whether there are outstanding warrants against

the driver); see also State v. Coleman, No. 15-0752, 2016 WL 1682128, at *7

(Iowa Ct. App. Apr. 27, 2016) (McDonald, J., concurring specially) (“The officer’s

ability to conduct such inquiry is justified, for constitutional purposes, by the

government’s legitimate interests in enforcement of the traffic laws and protecting

officer safety when balanced against the de minimis imposition upon the detained

motorist.”). Rodriguez held the permissible duration of a traffic stop “may ‘last no

longer than is necessary to effectuate [its] purpose.’ Authority for the seizure

thus ends when tasks tied to the traffic infraction are—or reasonably should have

been—completed.” Rodriguez, 135 S. Ct. at 1614 (citations omitted). “If an

officer can complete traffic-based inquiries expeditiously, then that is the amount

of ‘time reasonably required to complete [the stop’s] mission,’” and any stop that
                                          10

goes beyond that point is unlawful. Id. at 1616 (quoting Illinois v. Caballes, 543

U.S. 405, 407 (2005)) (alteration in original).

       Subsequent to Rodriguez, the Iowa Supreme Court decided In re Pardee,

872 N.W.2d 384 (Iowa 2015). The question presented in that case was whether

the officer impermissibly extended the duration of a traffic stop initiated to enforce

the traffic laws. In concluding the officer unlawfully extended the duration of the

roadside detention, the Pardee court reiterated the central tenets of Rodriguez.

First, the permissible investigative scope of a traffic stop is to address the

infraction giving rise to the stop and to conduct certain unrelated checks related

to the enforcement of the traffic laws and officer safety. See Pardee, 872 N.W.2d

at 392–93. Second, the permissible duration of the traffic stop is the amount of

time reasonably required to complete the mission of the stop.          See id. The

Pardee court concluded the officer could expand the scope and duration of the

traffic stop where the officer had reasonable suspicion the detained motorist was

engaged in criminal activity so long as the officer’s reasonable suspicion was

developed prior to the impermissible extension of the stop.          See id. at 396

(stating the test is “whether individualized suspicion to justify” continued

detention “would have existed without [impermissible] delay”). The court held the

officer had not developed individualized suspicion of criminal activity prior to the

unlawful extension of the traffic stop and the stop was unconstitutional. See id.

at 396–97.

       We need not discuss the numerous facts and circumstances that may or

may not have supported the conclusion the trooper here developed reasonable

suspicion of criminal activity prior to extending the duration of the stop beyond
                                         11


that necessary to complete the mission of the stop; the State concedes the

officer extended the duration of the stop beyond that necessary to complete the

mission of the stop prior to developing reasonable suspicion Campbell was

engaged in criminal activity.    The State argues the Pardee “majority opinion

wrongly analyzed the reasonable suspicion issue” and requests we adopt the

dissenting opinion in Pardee. We decline to do so. This court is “not at liberty to

overturn Iowa Supreme Court precedent.” State v. Hastings, 466 N.W.2d 697,

700 (Iowa Ct. App. 1990).

       Independent of the State’s concession, we agree Pardee is controlling on

the issue of whether the trooper impermissibly extended the duration of the traffic

stop at issue.   The trooper initiated the traffic stop after observing Campbell

commit a moving violation. The trooper admitted at the suppression hearing he

lacked reasonable suspicion of any particularized criminal activity at the time of

the stop and did not develop suspicion of any particular criminal activity until after

the drug dog alerted on Campbell’s vehicle.

       Q. Okay. Now, prior to deploying the dog, you were talking earlier
       about the fact that you had reasonable suspicion in your mind of
       some criminal activity, right? A. Correct.
       Q. Okay. Now what was the crime? What was the crime? A. At
       that point it was unknown.
       Q. Okay. Unknown type? A. Correct.
       Q. Could have been theft? A. Could have been.
       Q. Could have been robbery? A. Yes.
       Q. Could have been some kind of fraud? A. Yes.
       Q. Bank robbery? A. Yes.
       Q. Could have been anything? A. Correct.
       Q. All right. Could have been drugs? A. Correct.

       “Mere suspicion, curiosity, or hunch of criminal activity is not enough.”

Tague, 676 N.W.2d at 204. If the trooper had reasonable suspicion at all when
                                           12


he conducted the dog sniff, it was the byproduct of a stop that had been

“prolonged past its permissible length in violation of Rodriguez[, Pardee,] and the

Fourth Amendment.” Pardee, 872 N.W.2d at 397. Accordingly, the district court

erred in denying Campbell’s motion to suppress evidence.

                                           C.

       Although the State’s concession regarding Pardee is an independent

ground to conclude the district court erred in denying Campbell’s motion to

suppress evidence, we address Campbell’s interrelated claim regarding the

investigative scope of the detention. Campbell contends the trooper unlawfully

expanded the investigative scope of the stop when the trooper asked Campbell

questions wholly unrelated to the purpose of the stop. If this were a case of first

impression, we would agree and hold the investigative scope of a roadside

detention must be reasonably related to the “mission of the stop,” including de

minimis regulatory inquiries relating to officer safety and the enforcement of the

traffic laws, such as a check for outstanding warrants and a request the motorist

produce a driver’s license, proof of insurance, and vehicle registration.1 See

Rodriguez, 135 S. Ct. at 1614–15; Coleman, 2016 WL 1682128, at *7


1
  While there is some authority supporting the proposition that an officer can also ask
about destination and purpose without individualized suspicion, see, e.g., State v.
Aderholdt, 545 N.W.2d 559, 564 (Iowa 1996), the authority is without sound footing.
Aderholdt relies on United States v. Barahona, 990 F.2d 412 (8th Cir. 1993). In
Barahona, a trooper had pulled the defendant over for driving erratically. See 990 F.2d
at 414. The trooper asked about the defendant’s destination and purpose. See id. The
Barahona court found the questions permissible because they were “reasonably related
to ascertaining the reasons for [the defendant’s] erratic driving and whether he posed a
danger to others on the road.” Id. at 416. In other words, the destination and purpose
questions in that case were reasonably related to the mission of the traffic stop. See id.
Barahona and the cases relying on it, properly understood, only authorize questions
regarding destination and purpose when those questions are reasonably related to the
justification for the traffic stop.
                                         13


(McDonald, J., concurring specially).         In the absence of consent or the

development of reasonable suspicion, all other unrelated inquiries would be

prohibited. This is not a question of first impression, however.

       We begin at the beginning. In Terry v. Ohio the Supreme Court set forth

the principles that would eventually develop into the legal framework governing

the constitutionality of seizures not amounting to custodial arrest. See 392 U.S.

at   19.    The   Supreme      Court   concluded    the   reasonability,   and   thus

constitutionality, of a lawfully-initiated seizure is determined by its duration and

investigative scope. See id.

       For some period of time, the Supreme Court continued to recognize the

duration and the investigative scope of a detention were independent tests in

determining the constitutionality of a limited detention. See, e.g., Caballes, 543

U.S. at 419 (Ginsburg, J., dissenting) (recognizing that “the Court has several

times indicated that the limitation on ‘scope’ is not confined to the duration of the

seizure; it also encompasses the manner in which the seizure is conducted”);

United States v. Hensley, 469 U.S. 221, 235 (1985) (analyzing a Terry stop in

terms of “length and intrusiveness of the stop and detention that actually

occurred”); Florida v. Royer, 460 U.S. 491, 500 (1983) (“[A]n investigative

detention must be temporary and last no longer than is necessary to effectuate

the purpose of the stop. Similarly, the investigative methods employed should be

the least intrusive means reasonably available to verify or dispel the officer’s

suspicion in a short period of time. It is the State’s burden to demonstrate that

the seizure it seeks to justify on the basis of a reasonable suspicion was
                                          14


sufficiently limited in scope and duration to satisfy the conditions of an

investigative seizure.”).

       Subsequent to Terry, many federal circuit courts also recognized the

independent nature of the duration and scope tests:

                Drawing      upon     the    common-sense        notion     that
       reasonableness includes both a scope and a duration dimension,
       this circuit had held that police officers may not ask questions
       unrelated to the purpose of a traffic stop, unless there is an
       independent source of reasonable suspicion. See, e.g., United
       States v. Finke, 85 F.3d 1275, 1280 (7th Cir. 1996) (A police officer
       had sufficient reasonable and articulable suspicions of drug courier
       activity to justify a speedy, unintrusive criminal record inquiry after a
       traffic stop.); United States v. Rivera, 906 F.2d 319, 322 (7th Cir.
       1990) (Certain of the questions asked by a trooper of an individual
       during a traffic stop were casual banter or were justified by the
       trooper’s reasonable suspicion.). This circuit has not been alone in
       its interpretation of the Fourth Amendment. The Eighth, Ninth, and
       Tenth Circuits are wholly in agreement. See, e.g., [United States v.]
       Holt, 264 F.3d [1215,] 1230 [(10th Cir. 2001] (concluding that both
       the length and scope of a traffic stop are relevant factors in
       deciding whether the stop comports with the Fourth Amendment);
       United States v. Murillo, 255 F.3d 1169, 1174 (9th Cir. 2001)
       (“During a traffic stop, a police officer is allowed to ask questions
       that are reasonably related in scope to the justification for his
       initiation of contact. In order to broaden the scope of questioning,
       he must articulate suspicious factors that are particularized and
       objective.” (internal citations omitted)); United States v. Ramos, 42
       F.3d 1160, 1163 (8th Cir. 1994) (holding that a police officer did not
       have reasonable suspicion to ask questions not reasonably related
       to the stop, but finding the subsequent consent nevertheless to be
       voluntary).

United States v. Childs, 277 F.3d 947, 956–57 (7th Cir. 2002) (Cudahy, J.,

dissenting).

       Post-Terry, Iowa courts also recognized the independent nature of the

duration and scope tests of constitutional reasonableness. See, e.g., State v.

Coleman, ___ N.W.2d ___, ___ WL ___, at *30 (Iowa 2017) (“Limiting both the

scope and duration of warrantless stops on the highway provides important
                                        15


means of fulfilling the constitutional purpose behind article I section 8, namely,

ensuring that government power is exercised in a carefully limited manner.”);

State v. McCoy, 692 N.W.2d 6, 18 (Iowa 2005) (requiring an investigative

detention be limited in terms of both scope and duration); Aderholdt, 545 N.W.2d

at 563 (stating an officer may conduct an investigation “reasonably related in

scope to the circumstances which justified the interference in the first place”);

State v. Armstrong, No. 11-1615, 2012 WL 4513887, at *2 (Iowa Ct. App. Oct. 3,

2012) (holding a “seizure must be limited both in scope and duration”).

       More recently, however, the Supreme Court collapsed the investigative-

scope inquiry into the duration inquiry. See, e.g., Arizona v. Johnson, 555 U.S.

323, 333 (2009) (“An officer’s inquiries into matters unrelated to the justification

for the traffic stop, this Court has made plain, do not convert the encounter into

something other than a lawful seizure, so long as those inquiries do not

measurably extend the duration of the stop.”); Muehler v. Mena, 544 U.S. 93, 101

(2005) (“As the Court of Appeals did not hold that the detention was prolonged by

the [unrelated] questioning, there was no additional seizure within the meaning of

the Fourth Amendment. Hence, the officers did not need reasonable suspicion to

ask [the defendant] for her name, date and place of birth, or immigration status.”);

Caballes, 543 U.S. at 407 (“A seizure that is justified solely by the interest in

issuing a warning ticket to the driver can become unlawful if it is prolonged

beyond the time reasonably required to complete that mission.”). As one court

explained:

       While even members of the United States Supreme Court initially
       viewed the bright-line rule as effectively discarding the scope
       requirement of a Terry stop, application of Caballes, Muehler, and
                                          16

       Johnson by lower courts underscores that those cases modified,
       rather than abandoned, the second prong of the Terry test. The
       temporal limitations on Terry stops continue to define the limits of
       the reasonableness of the scope of the investigation.                 The
       questions posed during a traffic stop no longer need to be
       reasonably related to the initial justification of the stop in order to be
       permissible under the Fourth Amendment; the length of the stop,
       however, is limited by the time requirement to conduct a reasonable
       investigation into the initial justification for the stop.

State v. Leyva, 250 P.3d 861, 868 (N.M. 2011). Under the most recent case law,

there is no subject-matter limitation on the scope of allowable investigation so

long as the unrelated investigation does not prolong the duration of the stop

beyond that necessary to complete the mission of the stop. See Rodriguez, 135

S. Ct. at 16115 (“An officer . . . may conduct certain unrelated checks during an

otherwise lawful traffic stop. But . . . he may not do so in a way that prolongs the

stop, absent the reasonable suspicion ordinarily demanded to justify detaining an

individual.”).

       Jettisoning the investigative-scope test as an independent basis for

determining the constitutional reasonableness of a roadside detention and

instead relying solely on the duration test is problematic.         First, judging the

constitutionality of a roadside detention solely on the duration of the stop creates

an arbitrary rule. As Justice Thomas noted in his dissent in Rodriguez:

       The majority’s rule thus imposes a one-way ratchet for
       constitutional protection linked to the characteristics of the
       individual officer conducting the stop: If a driver is stopped by a
       particularly efficient officer, then he will be entitled to be released
       from the traffic stop after a shorter period of time than a driver
       stopped by a less efficient officer. Similarly, if a driver is stopped by
       an officer with access to technology that can shorten a records
       check, then he will be entitled to be released from the stop after a
       shorter period of time than an individual stopped by an officer
       without access to such technology.
              ....
                                          17


              The majority’s logic would produce similarly arbitrary results.
       Under its reasoning, a traffic stop made by a rookie could be
       executed in a reasonable manner, whereas the same traffic stop
       made by a knowledgeable, veteran officer in precisely the same
       circumstances might not, if in fact his knowledge and experience
       made him capable of completing the stop faster. We have long
       rejected interpretations of the Fourth Amendment that would
       produce such haphazard results, and I see no reason to depart
       from our consistent practice today.

Rodriguez, 135 S. Ct. at 1618–19 (Thomas, J., dissenting).

       Second, and related, a time-based constitutional rule is incapable of

consistent application in all but the easiest cases.       The Supreme Court has

declined to adopt a specific time limitation for the duration of a Terry stop. See

United States v. Place, 462 U.S. 696, 711, 711 n.10 (1983) (“We understand the

desirability of providing law enforcement authorities with a clear rule to guide

their conduct. Nevertheless, we question the wisdom of a rigid time limitation.

Such a limit would undermine the equally important need to allow authorities to

graduate their responses to the demands of any particular situation.”). How then

is the suppression court to determine a constitutionally reasonable time to

complete the mission of any particular stop?         Will the State be required to

introduce Tayloresque time studies demonstrating the average time to

investigate a particular traffic offense or to dispel reasonable suspicion of criminal

activity? In the absence of such evidence, would an officer be competent to

testify regarding the average duration of a traffic stop with sufficient specificity to

provide meaningful guidance to the suppression court? Will the constitutional

rule vary from jurisdiction to jurisdiction depending on the local custom and

practice of the law enforcement officials within the area or depending on the

technology or other resources available to facilitate the investigation? Will the
                                         18


suppression court be required to sit with stopwatch in hand to determine the

exact point at which the officer developed reasonable suspicion to investigate

further and whether it was then too late? Is ten minutes too long to process a

speeding ticket?     Ten minutes and twenty seconds?        Ten minutes and forty

seconds? It is unknown. If minutes and seconds matter, how can the rule be

applied with any accuracy in those many circumstances where no video footage

of the stop is available? Our suppression courts will have to wrestle with these

confounding issues on end.

         Despite the foregoing criticism, Rodriguez is to be commended in one

sense. Rodriguez appears to be an attempt to create a workable constitutional

rule that preserves the objective standard set forth in Whren but that limits the

wholly discretionary use of pretextual traffic stops for drug interdiction and other

general law enforcement purposes. In that was the intent, it seems Rodriguez

adopts a largely arbitrary, unworkable rule while doing away with an

investigative-scope rule that would better achieve the unstated aims of the

Rodriguez court. In resolving the issue on parallel state law grounds, one court

noted:

                 Having considered all of the circumstances, we conclude the
         detention inside the patrol car was unreasonable. Trooper Peech’s
         extensive questioning of Mr. O’Boyle while waiting for dispatch,
         including questions about what he did for a living, how long he had
         been doing it, who was filling in for him while he was gone, how long
         his son had been in Boston, what college his son attended, what
         courses his son was taking, whether his son lived on campus, where
         he would stay while visiting his son, why he was driving rather than
         flying, where his daughter was, how many daughters he had, and
         the price of airfare from San Francisco to Boston, was not
         reasonable given all of the circumstances. Mr. O’Boyle was not
         under arrest and the State conceded Trooper Peech did not have a
         reasonable suspicion of other criminal activity. Yet, four minutes
                                 19


into the stop, and before he was aware of Mr. O’Boyle’s criminal
history, Trooper Peech called for back-up assistance, specifically a
canine unit. The unit arrived just two minutes later and parked
directly behind the patrol car. By the time Trooper Peech returned
Mr. O’Boyle’s license and paperwork, issued the warning and told
him to “have a safe trip,” Mr. O’Boyle had been detained and
subjected to persistent and sustained questioning that unreasonably
expanded the scope of the stop far beyond the speeding offense
into a full-blown drug investigation. At no time during this phase of
the detention did Trooper Peech ask Mr. O’Boyle for his consent to
this type of questioning or detention. Under all of the circumstances,
the detention inside the patrol car was unreasonable and violated
article 1, § 4 of the Wyoming Constitution.
        In reaching this result, we consider not only Vasquez [v.
State, 990 P.2d 476 (Wyo. 1999)] and the older Wyoming cases
analyzing our search and seizure provision ([State v. ]George, 231
P. [683, 688 (Wyo. 1924)]; [State v. ]Crump, 246 P. [241, 244 (Wyo.
1926)]), we also consider matters of local and state concern.
Saldana [v. State], 846 P.2d [604, 622 (Wyo. 1993)]. The State of
Wyoming is bisected north and south and east and west by two
major interstate highways. Interstate 80 provides drug traffickers
with easy west to east access across the United States and is a
well-known route for transporting drugs. DEA Microgram Bulletin,
Vol. XXXVII, No. 9, September 2004; NDIC Narcotics Digest Weekly
2004; 3(35):3. The annual average daily traffic on I–80 near
Cheyenne, where Mr. O’Boyle was stopped, is over 20,000 vehicles.
2002 Wyoming Vehicle Mile Book (WYDOT). Wyoming citizens
operate a significant number of these vehicles. Traffic stops along
I–80 are a routine part of the national drug interdiction program.
“Although precise figures detailing the number of searches
conducted pursuant to consent are not—and probably can never
be—available, there is no dispute that these type of searches affect
tens of thousands, if not hundreds of thousands, of people every
year.” Marcy Strauss, Reconstructing Consent, 92 Journal of
Criminal Law and Criminology 211, 214 (2001–2002).
        We previously have expressed disapproval of the use of
traffic violations as a pretext to conduct narcotics investigations.
Damato v. State, 64 P.3d 700, [706] (Wyo. 2003). In Damato, we
joined in another state court’s expression of concern about
sanctioning conduct “where a police officer can trail a targeted
vehicle with a driver merely suspected of criminal activity, wait for
the driver to exceed the speed limit by one mile per hour, arrest the
driver for speeding, and conduct a full-blown inventory search of the
vehicle with impunity.” Id. (citing Arkansas v. Sullivan, 532 U.S. 769,
771–772 (2001)). Our location along a nationally recognized drug
trafficking corridor likely results in a disproportionately large
percentage of Wyoming’s comparatively small population being
                                         20


       subjected to what have become routine requests to relinquish their
       privacy rights by detention, invasive questioning and searches—all
       without reasonable suspicion of criminal activity other than the
       offense giving rise to the stop. While we acknowledge the
       importance of drug interdiction, we are deeply concerned by the
       resulting intrusion upon the privacy rights of Wyoming citizens. This
       concern, considered together with Wyoming’s traditional
       interpretation of article 1, § 4 as requiring reasonableness under all
       the circumstances, provides further support for our conclusion that
       the detention in this case violated the Wyoming Constitution.

O’Boyle v. State, 117 P.3d 401, 410–12 (Wyo. 2005).

       In addition to achieving the same ends as the duration test, the

investigative-scope test better aligns with Fourth Amendment principles. “When

lines need to be drawn in creating rules, they should be drawn thoughtfully along

the logical contours of the rationales giving rise to the rules, and not as artificial

lines drawn elsewhere that are unrelated to those rationales.” State v. Gaskins,

866 N.W.2d 1, 12–13 (Iowa 2015). One of the primary purposes of the Fourth

Amendment is to limit the exercise of discretionary, arbitrary, or invasive use of

law enforcement power. See Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602,

613–14 (1989) (stating the Fourth Amendment “guarantees the privacy, dignity,

and security of persons against certain arbitrary and invasive acts by officers of

the Government or those acting at their direction”); Delaware v. Prouse, 440 U.S.

648, 653-54 (1979) (“The essential purpose of the proscriptions in the Fourth

Amendment is to impose a standard of ‘reasonableness’ upon the exercise of

discretion by government officials, including law enforcement agents, in order ‘to

safeguard the privacy and security of individuals against arbitrary invasions.’”

(citation omitted)); State v. Coleman,___ WL ___, at *30 (Slip Opinion)

(“[C]abining official discretion to conduct searches is designed to prevent
                                         21

arbitrary use of police power.”); State v. King, 867 N.W.2d 106, 123 (Iowa 2015)

(stating the “purpose of search and seizure clauses” is to protect against

“arbitrary invasions by government officials”); State v. Ochoa, 792 N.W.2d 260,

269–73 (Iowa 2010) (discussing historical context of enactment of Fourth

Amendment); State v. Thomas, 540 N.W.2d 658, 662 (Iowa 1995) (holding the

protection against unreasonable searches and seizures is a protection against

“arbitrary police intrusion”); State v. Height, 91 N.W. 935, 939 (Iowa 1902)

(discussing how the Fourth Amendment and article I, section 8 of the Iowa

Constitution were intended to prevent the exercise of “arbitrary power”).

         What could be more arbitrary than allowing law enforcement officials to

stop motorists at their complete discretion, see State v. Pals, 805 N.W.2d 767,

776 (Iowa 2011) (explaining the “potential abuse of traffic stops as nearly all

vehicles, if followed for any substantial amount of time, commit minor traffic

offenses that could serve as a springboard to” roadside detentions), and subject

them to intrusive questioning so long as the questioning is done in an expeditious

fashion? For example, in this case, the trooper detained Campbell to issue a

warning for speeding but then asked Campbell numerous questions regarding his

personal life, including the identity of the persons with whom Campbell lived, and

whether the officer could call Campbell’s future roommate in Ohio to confirm

Campbell’s travel plans. These questions were clearly unrelated to the speeding

violation giving rise to the traffic stop. As one judge explained, the investigative-

scope rule provides principled limitation on the exercise of law enforcement

power:
                                         22


       “[V]irtually, all thoughtful, civilized persons not overly steeped to
       the point of confusion in the mysteries of ... Fourth Amendment
       jurisprudence,” Royer, 460 U.S. at 520 (Rehnquist, J., dissenting),
       would agree that the scope of a search or seizure must be part of
       the reasonableness inquiry. For if a man were stopped for
       speeding in Utah, it would not be reasonable for a police officer to
       ask whether he were practicing polygamy. There would be nothing
       in the circumstances to suggest any basis for such an inquiry even
       if the duration of the stop was not lengthened. The question itself
       would be an invasion of privacy. This is a good illustration why the
       duration of a traffic stop cannot be the only dimension of
       reasonableness.        The subject-matter (or scope) dimension
       provides limits that are just as binding as the time (or duration)
       dimension.

Childs, 277 F.3d at 956 (Cudahy, J., dissenting).

       The investigative-scope rule has much to commend it.          It provides a

principled limitation on the exercise of law enforcement discretion in accord with

the core purpose of the Fourth Amendment. The investigative-scope rule draws

a bright line. It gives law enforcement officials clear guidance on the scope of

permissible conduct.    It provides the citizenry with clear notice regarding the

scope of rights upon detention.      It provides the courts with a rule that can be

applied consistently across cases and jurisdictions. Further, unlike the duration

rule, it cannot be manipulated and massaged to further investigations unrelated

to the justification for the stop.   See Reid Bolton, The Legality of Prolonged

Traffic Stop After Herring: Brief Delays as Isolated Negligence, 76 U. Chi. L. Rev.

1781, 1788 n.55 (2009) (noting departments “can potentially manipulate their

procedures in order to create longer gaps between the beginning of the probable

cause stop and the conclusion of the reasonable inquiry”).

       Despite the pedigree and advantages of such a rule, it is disallowed under

present Fourth Amendment case law. Campbell has not raised a state law claim.
                                       23


Campbell’s challenge to the investigative scope of the roadside detention thus

fails.

                                       IV.

         For the foregoing reasons, we conclude the Campbell was subjected to a

roadside detention of unconstitutional duration. The unconstitutional duration of

the stop led to the discovery of contraband in Campbell’s vehicle.           The

contraband should have been suppressed as the result of an unconstitutional

traffic stop.   The district court erred in denying the defendant’s motion to

suppress evidence.     We vacate the defendant’s convictions and remand this

matter for further proceedings.

         CONVICTIONS VACATED AND REMANDED.